  8:20-cr-00040-BCB-SMB Doc # 122 Filed: 03/01/21 Page 1 of 1 - Page ID # 249




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:20CR40
                                            )
      vs.                                   )
                                            )
ANDRES H. OLVERA,                           )                  ORDER
                                            )
                    Defendant.              )


       This matter is before the court on the government’s Motion to Continue Trial [120].
Counsel for the government will be trial the week of March 8, 2021. The court had a
telephone conference with the attorneys today and the defendant’s attorney does not
object to the continuance and his client is willing to waive speedy trial. Based on the
discussion with the attorneys the court finds good cause to continue the trial.

      IT IS ORDERED that the Motion to Continue Trial [120] is granted, as follows:

      1. The jury trial, now set for March 9, 2021 is continued to April 13, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and April 13, 2021, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny the government continuity of counsel and both counsel
         the reasonable time necessary for effective preparation, taking into account the
         exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

      3. A party may object to this order by filing an "Objection to Magistrate Judge's
         Order" no later than March 5, 2021. The objecting party must comply with all
         requirements of NECrimR 59.2.

      DATED: March 1, 2021.

                                         BY THE COURT:


                                         s/ Susan M. Bazis
                                         United States Magistrate Judge
